Citation Nr: 1610899	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  14-25 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral eye disability. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for residuals of a traumatic brain injury. 

5.  Entitlement to service connection for an acquired psychiatric disability.  


REPRESENTATION

Veteran represented by:	Bryan Held, Agent



ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to December 1976. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2009 rating decision, the RO denied entitlement to service connection for a bilateral eye disability, which the Veteran did not timely appeal.  

2.  Evidence received since the final February 2009 rating decision is duplicative, cumulative, and redundant and/or does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral eye disability.  

3.  The most probative evidence of record shows that the Veteran's bilateral hearing loss and tinnitus are not casually or etiologically due to in-service military noise exposure, to include his reported mortar explosion incident, and sensorineural hearing loss did not manifest within one year of the Veteran's discharge from service.  

4.  For the entire appeal period, the Veteran does not have a current diagnosis of a traumatic brain injury disability.


CONCLUSIONS OF LAW

1.  The February 2009 decision that denied entitlement to service connection for a bilateral eye disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015).

2.  Evidence received since the final February 2009 decision is not new and material, and thus the claim for a bilateral eye disability is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107, 1110, 1112, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6(c)-(d), 3.159, 3.303, 3.307, 3.309, 3.385 (2015).  

4.  The criteria for entitlement to service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  The criteria for service connection for traumatic brain injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The Board further notes that in claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element(s) required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, an August 2013 VCAA letter, sent prior to the October 2013 rating decision, advised the Veteran of the evidence and information necessary to reopen his claim for service connection a bilateral eye condition, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter advised the Veteran of the basis of the prior final denial.  The letter also advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations in accordance with Kent, supra.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Neither the Veteran nor his representative has indicated that any other records are necessary to make a determination on these claims.  Therefore, the Board finds that VA has met its duty to assist in obtaining relevant records.

With regards to the claim to reopen, the Board also finds that obtaining a medical opinion is not necessary.  Under 38 U.S.C.A. § 5103A(a), such an opinion is "necessary to substantiate the claimant's claim" or "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See also DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  In the present case, there is no medical evidence suggesting that the Veteran's bilateral eye condition was casually or etiologically related to any disease, injury, or incident during service.  However, as will be explained below, there is no probative evidence linking the Veteran's current bilateral eye condition to military service or any incident therein.  Consequently, in the absence of material or probative evidence of an in-service event and nexus, there is no reasonable possibility that a medical opinion would substantiate this claim.  

With regards to the Veteran's claim for bilateral hearing loss, tinnitus, and traumatic brain injury, the Veteran was afforded a medical examination in October 2013 to determine the current nature and etiology of the claimed disabilities.  The opinions were rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination and addendum reports are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  No competent medical evidence is of record which specifically refutes the findings of the VA examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to his claim.

II. New and Material Evidence

Pertinent Laws and Regulations

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).
Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

As a final matter before turning to the specific facts of the Veteran's case, the Board notes that it has considered the applicability of 38 C.F.R. § 3.156(b), which provides that when new and material evidence is received prior to the expiration of the appeal period it will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim was received prior to the expiration of the appeal period stemming from the February 2009 decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Thus, 38 C.F.R. § 3.156(b) is not for application. 

Pertinent Facts and Analysis

The record reflects that the Veteran filed an original claim for a bilateral eye injury in September 2008.  In a February 2009 rating decision, the RO denied service connection for residuals of a bilateral eye injury as this disorder neither occurred in nor was caused by service and there is no evidence the disorder existed.  The RO noted that the Veteran reported that he was involved in a mortar shell explosion which resulted in multiple lacerations to the face.  The Veteran was provided a VA examination and the examiner found that the Veteran's current nuclear sclerotic cataract is not related to his reported bilateral eye injury, but rather it is related to age.  The Veteran was advised of his procedural and appellate rights.  However, the Veteran did not appeal the February 2009 decision.  No further communication regarding his claim of entitlement to service connection for residuals of a bilateral eye injury was received until August 2012, when VA received his informal claim to reopen the claim for entitlement to service connection for a bilateral eye condition.  Therefore, the February 2009 decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

In August 2012, the Veteran filed the instant request to reopen the claim.  When, as here, the prior final decision was an unappealed RO rating decision, the Federal Circuit has held that "the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, the Board must first review whether new and material evidence has been submitted to reopen the previously denied claim.

For the reasons set forth below, the Board finds that the additional evidence submitted is not new and material as required by 38 C.F.R. § 3.156(a).

At the time of the February 2009 rating decision, the evidence of record included the Veteran's service treatment records from January 1976 to December 1976, private treatment records from Dr. R.L., and a January 2009 VA examination.  

Evidence received subsequent to the February 2009 rating decision consist of lay statements from the Veteran and his representative attesting to the Veteran's bilateral eye disability are due to the mortar explosion in service.  

The lay statements indicating that the Veteran's bilateral eye condition is due the mortar explosion in service are also cumulative and redundant of the previously considered evidence or is otherwise insufficient to reopen the claim.  See Chavarria v. Brown, 5 Vet. App. 468 (1993) (finding that an appellant's own recitations of his medical history does not constitute new and material evidence sufficient to reopen his claim when this account has already been rejected by VA).  Indeed, the concurring opinion in the Shade decision specifically pointed out that if the evidence supporting the claim is insufficient to trigger the duty to assist when the old and new evidence is considered together, then the new and material standard has not been met and the claim should not be reopened.  Shade, 24 Vet. App. at 123.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  Id. at 123-24.

In sum, the additional evidence obtained since February 2009 does not contain any evidence which relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for bilateral eye condition, and the evidence does not raise a reasonable possibility of substantiating the claim.  As the evidence submitted is not new and material, the claim for service connection for bilateral eye disability is not reopened.  As new and material evidence to reopen his finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable. 

III.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Hearing Loss and Tinnitus 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran is seeking service connection for bilateral hearing loss and tinnitus on the basis that he developed the conditions from active service.

A review of the Veteran's service treatment records reveals no discussion of complaints, treatments, or diagnoses of any hearing problems.  At his November 1975 induction examination, the Veteran was found to have normal ears.  The Veteran was provided with a hearing test.  The Veteran also denied having any ear trouble in the accompanying report of medical history.  

The November 1975 audiogram results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
0
5
5
LEFT
15
5
0
5
15

At his November 1976 separation examination, the Veteran was provided with a hearing test.  

The November 1976 audiogram results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0

5
LEFT
5
5
0

10

In addition, the Veteran also denied having any ear trouble in the accompanying report of medical history.    

The Veteran was provided a VA examination in October 2013 to determine the nature and etiology of his hearing loss and tinnitus.  The claims file to include his service medical records which have been reviewed by the examiner.  The Veteran reported military noise exposure in service while serving as an indirect fire infantryman, which the examiner conceded as having a high probability of noise exposure.  The examiner also noted that the Veteran received awards including marksman qualification badge and sharpshooter qualification badge.  The Veteran reported military noise exposure from firearms, machine guns, artillery, mortars, grenades, and helicopters.  He also reported that he was injured in a mortar explosion in September 1976.  



An audiological examination was performed, with pure tone threshold values as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
25
20
25
55
55
LEFT
25
20
20
55
60

The Veteran had speech recognition of 94 percent in both ears.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss and tinnitus, but determined that it is less likely than not caused by acoustic trauma in service.  By way of rationale, the examiner explained that although his military occupational specialty of an indirect fire infantryman had a high probability of hazardous noise exposure, the Veteran had normal hearing at his separation without evidence of a significant threshold shift during his military service.  Given that the Veteran had normal hearing at discharge without evidence of threshold shift during service, it is less likely than not that the Veteran's current hearing loss is a result of service.  Similarly, the examiner noted that the Veteran reported periodic ringing/buzzing tinnitus, but he was unable to recall a specific date and circumstances surrounding the onset of his tinnitus, and stated that he began to notice these symptoms a few years after separation from service.  The examiner found that the Veteran's tinnitus is less likely than not caused by or a result of military noise exposure.  

The Board finds that the October 2013 VA examination report to be persuasive.  The examiner reviewed the claims file and interviewed the Veteran who reported a history of military acoustic trauma.  The examiner explained that based on the Veteran's normal hearing at the time of his separation without evidence of significant threshold shift during his military service, his hearing condition and tinnitus were not likely related to military noise exposure in service.  The VA examiner fully reviewed the claims file and was aware of the dates and extent of the Veteran's service.  "[M]ost of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the VA examination contained an analysis that is supported by the record and clearly articulates the rationale for concluding that the Veteran's bilateral hearing loss is not related to service.  The Veteran's hearing loss and tinnitus are not shown until 37 years after service, which is evidence against a claim that they are related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Additionally, the Board notes that no competent medical evidence is of record which explicitly refutes the findings of the October 2013 VA examiner.  Therefore, the October 2013 VA examination opinion is entitled to great probative weight.  

The Board notes that the Veteran's lay statements essentially contends that he believes there is a causal relationship between his hearing loss and tinnitus and service, to include the mortar explosion incident in September 1976.  Initially, he has not demonstrated that he is an expert when it comes to diagnosis or etiology of audiological conditions; he is therefore a layperson in this regard.  Nonetheless, the Board finds that it is within the realm of common medical knowledge that exposure to loud noises may cause hearing loss and tinnitus.  Therefore, the Veteran's lay opinion could be sufficient to serve as the required nexus for his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element).  Determining the precise etiology of the Veteran's hearing loss and tinnitus (as distinguished from merely reporting the presence of symptoms of ringing in the ears) is not a simple question, as there are multiple potential etiologies of the Veteran's hearing loss and tinnitus, including differences in causation for sensorineural hearing loss and conductive hearing loss.  Ascertaining the etiology of hearing loss and tinnitus involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's report of military acoustic trauma is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").  At the October 2013 VA examination, the Veteran reported experiencing tinnitus symptoms "a few years after his separation from the Army."  The Board has considered the Veteran's testimony of an earlier onset date, however the Board finds that this testimony does not establish the presence of a chronic disease that manifested within one year of the Veteran's discharge from service, and there is no competent evidence of record indicating that his hearing loss may be related to a disease, injury, or event in service.  

Accordingly, service connection for bilateral hearing loss and tinnitus are not warranted.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2015).  

Traumatic Brain Injury

The Veteran seeks entitlement to service connection for traumatic brain injury, claimed as due to a mortar explosion incident in service. 

The Veteran's service treatment records are negative for symptoms, treatment or diagnosis of a traumatic brain injury.  A September 1976 medical record indicated that the Veteran suffered multiple wounds to the face including nose, eyelids, and possible right corner.  The Veteran was diagnosed with multiple wounds and abrasions without any indication of a traumatic brain injury.  The Veteran's November 1976 separation examination revealed normal findings of the head, face, neck and scalp, and were absent of any discussion of traumatic brain injury diagnosis or treatment thereof.  The Veteran also denied having any frequent or severe headaches, dizziness or fainting spells, loss of memory or amnesia, or periods of unconsciousness in the accompanying report of medical history.  

The Veteran was afforded a VA examination in October 2013.  The examiner reviewed the claims folder and conducted an in-person interview with the Veteran.  The examiner found that the Veteran does not have a diagnosis of traumatic brain injury.  The Veteran reported that he was injured in a mortar explosion during a training exercise in September 1976 resulting in multiple abrasions.  The Veteran reported that he is unsure when his cognitive symptoms started, but he reported having poor memory.  However, the VA examiner found no clinically significant impairment of attention or concentration.  The Veteran was found to have normal thought process and his judgement and decision-making are intact.  The VA examiner also noted that the Veteran has no specific treatment for his cognitive symptoms.  The examiner concluded that there is no current diagnosis of traumatic brain injury from service.  By way of rationale, the examiner found that while the Veteran did experience a head injury in service, the service treatment records separation records do not show any findings for traumatic brain injury.  Instead, the examiner found that the Veteran's present report of worsening cognitive problems is a reflection of advancing age and not of a traumatic brain injury.  Moreover, on examination, the Veteran does not show any evidence of TBI.  The Veteran has not identified any additional treatment records pertinent to the appeal.  

In the absence of proof of residuals of traumatic brain injury, there can be no valid claim for service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer, supra.  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability." Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Accordingly, service connection for a traumatic brain injury disability is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis.  See 38 C.F.R. § 3.303; see Gilpin and Brammer, both supra.

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim of entitlement to service connection for residuals of a traumatic brain injury, that doctrine does not apply.  38 U.S.C.A. § 5107(b).  The claim of entitlement to service connection for residuals of a traumatic brain injury disability is denied.


ORDER

New and material evidence not having been received to reopen the claim of entitlement to service connection for a bilateral eye disability, the appeal is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for residuals of a traumatic brain injury is denied.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  

At the October 2013 VA examination, the Veteran reported psychological symptoms and he "wonders if they started after the [September 1976 mortar blast injury."  The Veteran reported that he has some flashbacks of the incident as well as dreams about the incident.  The Veteran also reported that he no longer likes to be around a lot of people and that he is easily startled by loud noises such as fireworks.  

The Board notes that VA's duty to assist includes providing an examination where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  To date, however, the Veteran has not been afforded a VA examination to determine whether the Veteran's acquired psychiatric disorder had its onset in service or is related to any in-service disease, event, or injury.  As there is no probative etiological opinion of record, the Veteran should be afforded a VA examination so as to determine the current nature and etiology of his claimed disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran identify any ongoing mental health treatment records for his acquired psychiatric disorder.

If any such records exist, the AOJ should secure all relevant ongoing mental health records from any and all VA and non-VA facilities where the Veteran has received mental health treatment.  All efforts to obtain VA and non-VA records should be fully documented, and the VA and/or non-VA facility must provide a negative response if records are not available.  The AOJ should provide notice to the Veteran of the inability to obtain such records and allow the Veteran an opportunity to respond.

2.  After all records and/or responses regarding the Veteran's mental health treatment have been associated with the claims file, the AOJ should schedule the Veteran for a VA psychiatric examination, in order to determine the nature and etiology of any psychiatric disorder found to be present.  The claims file should be made available to the examiner for review, and a notation to the effect that this review took place should be included in the report.  

The examiner is asked to offer an opinion addressing the following questions:

PTSD:

Does the Veteran meet the diagnostic criteria for PTSD as defined by the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders?  

If the answer is "yes," is it at least as likely as not (a 50 percent or greater probability) that such disorder was manifested in service or is otherwise medically related to service?  In making this assessment, the examiner should consider and discuss the Veteran's alleged accounts of: (1) the September 1976 mortar explosion incident where the Veteran suffered from multiple wounds and abrasions, and (2) the October 2013 VA examination where the Veteran reported symptoms of poor memory and concentration as well as flashbacks, dreams, isolation, and hyper-arousal to loud noises.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of the Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

Psychiatric Disorder Other Than PTSD:

Does the Veteran meet the diagnostic criteria for a mental disorder (other than PTSD) as defined by the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders?  

If the answer is "yes," and for each mental disorder diagnosed (other than PTSD), is it at least as likely as not (a 50 percent or greater probability) that such disorder was manifested in service or is otherwise medically related to service?  In making this assessment, the examiner should consider and discuss the Veteran's alleged accounts of: (1) the September 1976 mortar explosion incident where the Veteran suffered from multiple wounds and abrasions, and (2) the October 2013 VA examination where the Veteran reported symptoms of poor memory and concentration as well as flashbacks, dreams, isolation, and hyper-arousal to loud noises.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of the Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4.  The AOJ should then re-adjudicate the issue of entitlement to an acquired psychiatric disorder, to include PTSD.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


